 



Exhibit 10.91
February 24, 2006
PRIVATE & CONFIDENTIAL
Laurent C. Lutz, Esq.
Employment Letter and Terms and Conditions of Employment
Full-Time, Salaried General Counsel and Managing Director
Dear Laurent:
On behalf of BearingPoint, Inc. (the “Company”), by this letter (the “Employment
Letter”), I am pleased to offer you the position of General Counsel and Managing
Director of the Company in our Chicago office, effective February 27, 2006 (the
“Effective Date”). Your annualized salary will be $500,000, paid semi-monthly,
subject to standard withholdings and deductions. You will also be eligible to
participate in the Company’s 2000 Long-Term Incentive Plan, or any successor
program (the “LTIP”) and be eligible for future compensation adjustments, but in
no event will your annualized salary be decreased below $500,000 unless the
decrease is part of a general reduction applicable to executive level personnel.
You will also be subject to the terms and conditions of any managing director
incentive compensation plan that has been approved by the Compensation Committee
of the Company’s Board of Directors. You will report directly to the Chief
Executive Officer (the “CEO”) of the Company and your performance will be
reviewed by the CEO at least annually. You will have such duties and
responsibilities as are commensurate with your position. Your employment shall
be “at-will.” Your employment may be terminated by the Company at any time and
for any or no reason. Your employment may be terminated by you with three
months’ prior notice, as provided in your Managing Director Agreement.
Equity. Effective on the first business day after the earlier of (i) the date
the Company ceases for any reason to be a reporting company under the Securities
Exchange Act of 1934 (the “Exchange Act”) or (ii) the date that an effective
Form S-8 is filed or is on file that covers the shares of common stock of the
Company issuable under the restricted stock units to be granted to you (the “RSU
Grant Date”), you shall receive an award of the number of restricted stock units
that results from dividing $1,750,000 minus the amount of Cash Award Payments
(as defined below), if any, made to you prior to the RSU Grant Date by the “Fair
Market Value” (as such term is defined in the Restricted Stock Unit Agreement
attached hereto) of one share of the Company’s common stock on the RSU Grant
Date and rounding up the result to the nearest number of whole shares (the
“Restricted Stock Units”). Subject to accelerated vesting as provided herein and
subject to appropriate modification of the vesting schedule as set forth in
Exhibit A based

 



--------------------------------------------------------------------------------



 



Laurent C. Lutz, Esq.
February 24, 2006
Page 2
on the Company’s payment of any Cash Award Payments described below, 60% of the
Restricted Stock Units shall become vested on June 30, 2006 (the “First RSU
Vesting Date”) and the remaining 40% will vest ratably (in 10% installments)
beginning on December 31, 2007 and each year thereafter, so that 100% of the
Restricted Stock Units shall be vested on December 31, 2010 (each date on which
a portion of the Restricted Stock Units becomes vested, a “Vesting Date”).
In the event that the Company is a reporting company under the Exchange Act and
an effective Form S-8 has not been filed on or prior to the date(s) set forth
below, the Company shall, in lieu of the granting, vesting and settlement of the
Restricted Stock Units in accordance with the Restricted Stock Unit Agreement on
the applicable date(s), make a payment to you in cash of the following amount(s)
(the “Cash Award Payments”) on the date(s) set forth opposite such amount (the
“Award Payment Dates”) to the extent that you would have been vested in the
corresponding Restricted Stock Units:

      Cash Award Payment   Award Payment Dates $525,000   July 1, 2006 $525,000
  June 30, 2007 $175,000   December 31, 2007 and on each December
31st until and including December 31, 2010

On the RSU Grant Date, you will receive a Restricted Stock Unit Agreement
substantially in the form attached hereto that details the various terms of the
grant of the Restricted Stock Units, including terms and conditions related to
the settlement of the Restricted Stock Units, and requires your signature of
acceptance; provided, the vesting and settlement provisions of the Restricted
Stock Unit Agreement in the form attached hereto shall be modified to the extent
necessary to reflect any Cash Award Payments made prior to the RSU Grant Date,
in a manner consistent with Exhibit A.
All unvested Restricted Stock Units (and, if Restricted Stock Units have not
been granted, the Cash Award Payments) will immediately vest upon the occurrence
of a Change in Control of the Company, as such term is defined in the LTIP on
the date hereof, provided that, except as set forth in Section 3(h) of your
Special Termination Agreement with the Company dated February 24, 2006 (the
“Special Termination Agreement”), you are employed on the date that the Change
in Control occurs; provided however, in the event that the Company has not
granted Restricted Stock Units to you in accordance with the terms hereof by the
date of such Change in Control of the Company, and if such Change in Control is
also an event described in Section 409A(a)(2)(A)(v) of the Internal Revenue Code
of 1986, as amended, you shall receive the following: (i) 75% of the difference
between $1,750,000 and the amount of Cash Award Payments made to you prior to
the Change in Control of the Company, which shall be in the form of cash and
securities in the same proportion as the restricted stock units of Company’s
Chief Executive Officer settle in connection with such Change in Control and
(ii) 25% of the

 



--------------------------------------------------------------------------------



 



Laurent C. Lutz, Esq.
February 24, 2006
Page 3
difference between $1,750,000 and the amount of Cash Award Payments made to you
prior to the Change in Control of the Company, which shall be paid to you in
cash.
On a termination of your employment by the Company without Cause or by you for
Good Reason, the portion of the Restricted Stock Units scheduled to vest on the
next Vesting Date following your termination shall vest on the date of your
termination; provided, however, in the event the Company has not granted
Restricted Stock Units to you in accordance with the terms hereof by the date of
any such termination, the Company shall pay you the Cash Award Payment scheduled
to be paid to you on the next Award Payment Date (or, in the case of any such
termination prior to July 1, 2007, the next two Award Payment Dates) following
the date of your termination.
You are also eligible to receive additional annual grants of stock options,
and/or other equity awards on at least the same basis as other executives of the
Company.
Forfeiture of Cash Award Payments.
          a. If you receive any Cash Award Payments and you:
               i. breach any covenant concerning confidentiality or intellectual
property or concerning noncompetition or nonsolicitation of clients, prospective
clients or personnel of the Company and its Affiliates to which you are or may
become a party in the future;
               ii. fail (A) to complete on a timely basis all current and future
training relating to the Company’s policies and procedures, including financial
reporting and timekeeping training, as communicated in writing to you, (B) to
consistently follow all Company policies and procedures and to “Confirm” (as
defined in Section 4(d) of the Restricted Stock Unit Agreement) that the
employees you supervise are following such Company policies and procedures;
provided that the foregoing provision shall apply only after you have completed
an initial detailed audit of the Company’s Legal Department, the scope of which
audit shall be reasonably satisfactory to the Company’s Board of Directors (or a
Committee thereof), or (C) to participate in the Company’s variable compensation
program; or
               iii. are terminated for “Cause;”
then, in addition to and without in any way limiting any remedies under any of
the covenants described above under this heading “Forfeiture of Cash Award
Payments” or otherwise:
                    (A) any unvested Cash Award Payments (i.e. Cash Award
Payments for which the Award Payment Date has not elapsed) shall be forfeited
automatically on the date you commit such breach as is specified in clause
(i) above, you fail to act as specified in clause (ii) above or you are
terminated for “Cause;” and

 



--------------------------------------------------------------------------------



 



Laurent C. Lutz, Esq.
February 24, 2006
Page 4
                    (B) in the event of a breach described in subsection (a)(i)
under this heading “Forfeiture of Cash Award Payments”, you shall pay the
Company, within five business days of your receipt of a written demand therefor,
an amount in cash equal to the aggregate of all Cash Award Payments you received
prior to the date of your breach of such covenant; and
                    (C) in the event of a breach described in subsection (a)(ii)
of this heading “Forfeiture of Cash Award Payments” or if you are terminated for
Cause other than for a breach referenced in subsection (a)(i) of this heading
“Forfeiture of Cash Award Payments”, you shall pay the Company, within five
business days of your receipt of a written demand therefor, an amount in cash
equal to 50% of the aggregate of all Cash Award Payments you received prior to
the date of the breach described in subsection (a)(ii) under this heading
“Forfeiture of Cash Award Payments” or the date you are terminated for Cause
other than for a breach referenced in subsection (a)(i) of this heading
“Forfeiture of Cash Award Payments”; and
                    (D) you shall pay to the Company any direct damages in
excess of the amounts paid to the Company under clauses (B) or (C) above or
under Section 4(a)(B) or (C) of the Restricted Stock Unit Agreement, if
applicable.
               b. You agree that by executing this Agreement, you authorize the
Company and its Affiliates to deduct any amount or amounts owed by you pursuant
to this heading “Forfeiture of Cash Award Payments” from any amounts payable by
the Company or any Affiliate to you, including, without limitation, any amount
payable to you as salary, wages, vacation pay or bonus. This right of setoff
shall not be an exclusive remedy, and the Company’s or an Affiliate’s election
not to exercise this right of setoff with respect to any amount payable to you
shall not constitute a waiver of this right of setoff with respect to any other
amount payable to you or any other remedy.
Annual Bonus. You will be eligible to receive an annual bonus with a target
amount equal to 100% of your annual base salary (prorated for 2006) (the “Target
Bonus”) upon achievement of reasonable pre-established performance goals.
Subject to the sections below titled “Severance” and “Termination by the Company
without Cause or by you with Good Reason,” your annual bonus may be paid in cash
or any other form in which (and at such time as) annual bonuses are paid to the
Chief Executive Officer, the Chief Financial Officer, the Chief Operating
Officer and the Principal Accounting Officer, which shall be no later than the
end of the calendar year following the year in respect of which such bonus is
payable. Any such payment shall be subject to standard withholdings and
deductions.
Sign-On Bonus. On the Effective Date of your employment, the Company will make a
cash lump sum payment in the amount of Nine Hundred Thousand Dollars ($900,000),
less standard withholdings and deductions (the “Sign-On Bonus”) to you by wire
transfer
of immediately available funds to the account designated by you in writing. The
Sign-On Bonus shall be repaid to the Company within 30 days following
termination of your employment by the Company for Cause or by you for any reason
(other than (i) by you with Good Reason, (ii) by you under Section 3(a) of the
Special Termination Agreement,

 



--------------------------------------------------------------------------------



 



Laurent C. Lutz, Esq.
February 24, 2006
Page 5
(iii) upon your Disability (as defined in Restricted Stock Unit Agreement) or
(iv) upon your death) prior to the first anniversary of the Effective Date.
Retention Bonus. Provided that you remain employed on the payment dates
specified below, you will receive a cash lump sum payment in the amount of
$375,000 on the first anniversary of the Effective Date and a cash lump sum
payment in the amount of $375,000 on the second anniversary of the Effective
Date (together, the “Retention Bonus”). Notwithstanding the foregoing, all or
any portion of the Retention Bonus remaining unpaid will be paid to you within
5 days of any management-approved Change in Control that occurs while you are
still employed.
Benefits/Long-Term Incentives. You will be entitled to participate in all
employee benefit (including long-term incentives), fringe and perquisite plans,
practices, programs policies and arrangements generally provided to executives
of the Company at a level commensurate with your position.
Personal Days/Holidays. You will be entitled to 25 annual personal days, accrued
monthly, to use for vacation, illness or other personal absences. These personal
days are in addition to eight Company-designated holidays. As a full-time
employee, you will also be eligible to participate in our Personal Benefits
Program.
Business Expenses. The Company will reimburse you for the travel, entertainment
and other business expenses incurred by you in the performance of your duties in
accordance with the Company’s policies applicable to senior executives as in
effect from time to time.
Severance. Upon termination of your employment, the Company will pay you:
(i) any earned but unpaid base salary through the date of termination and any
earned but unpaid annual bonus for any preceding year, provided, however, that
your employment terminates after the payment date for the annual bonus, (ii) any
unpaid accrued personal days or unreimbursed business expenses, (iii) in the
circumstances specified below in the section titled “Termination by the Company
without Cause or by you with Good Reason” the payments specified in that
section, and (iv) any other amounts due under any of the Company’s benefit
plans. Payment of the amounts specified in subsection (iii) above shall be
conditioned upon your execution of a full and binding unilateral Release of all
claims arising from or associated with your employment with the Company, a form
of which is attached hereto (the “Release Agreement”). Severance shall be paid
without duty to mitigate.
Termination by the Company without Cause or by you with Good Reason. Upon your
termination of employment by the Company without Cause or by you with Good
Reason, the Company will pay you a lump sum cash amount equal to the sum of
(i) your annual base salary (or, solely in the case of your termination of
employment with Good Reason other than pursuant to clause (iv) of the definition
of Good Reason, one and one half times your annual base salary) and (ii) your
then current Target Bonus. The lump

 



--------------------------------------------------------------------------------



 



Laurent C. Lutz, Esq.
February 24, 2006
Page 6
sum cash payment shall be made within 30 days of the date of receipt by the
Company of your fully executed Release Agreement as specified in the “Severance”
section above assuming that you have not revoked the Release Agreement. The
Company will also pay your premiums under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, on your behalf for 18 months after
termination of your employment without Cause or with Good Reason.
Special Termination Agreement. You shall be entitled to receive the payments and
other benefits specified in your Special Termination Agreement, a copy of which
is attached, and while eligible to receive such payments and other benefits you
shall not be eligible to receive any payment or benefits under the above
sections titled “Severance” and “Termination by the Company without Cause or by
you with Good Reason.”
Indemnification and Employee Representations. The Company will indemnify you to
the fullest extent permitted by law and the Company’s Articles of Incorporation
as in effect as of the Effective Date (regardless of any subsequent changes to
such Articles) with respect to your activities on behalf of the Company.
It is the policy and practice of the Company to reasonably ensure that the
Company and all new employees honor the terms of any reasonable post-employment
restrictions contained in agreements with prior employers of such new employees.
Solely to assist the Company in completing its review, you affirmatively warrant
and represent to the Company that: (1) in your good faith opinion, the duties
associated with your prior positions over the past five years have consisted
exclusively of the delivery of services and the rendering of legal advice to
your corporate employer in connection with the various corporate compliance and
finance matters of your employer, and you have neither called upon, met with, or
made presentations to clients or prospective clients in connection with the
provision of consulting services to them by your employer, other than incidental
interaction with such clients or prospective clients or providing such clients
or prospective clients with information relating to the corporate structure,
financial condition or engagement performance support alternatives of your
employer in connection with your duties as Associate General Counsel and (2) you
have previously disclosed to the Company all documentation associated with prior
employers which may have the effect of restricting your post-employment
activities.
Furthermore, you will never be asked to share, utilize or disclose in any way
the proprietary or confidential information of a prior employer as part of your
duties on behalf of the Company. The parties acknowledge that you will not be
directly engaged in the provision of “BearingPoint Services” (as such term is
defined in your Managing Directors Agreement) to clients of the Company.
If you undertake activity on behalf of the Company that is challenged by a prior
employer as being in violation of any such agreement, the Company will indemnify
you for any claims, losses, costs or expenses that such previous employer may
assert against you based on such agreement, including, without limitation, any
claim that a previous

 



--------------------------------------------------------------------------------



 



Laurent C. Lutz, Esq.
February 24, 2006
Page 7
employer may assert to recover any amounts paid or equity granted to you and for
any amounts you are required to forfeit or to pay to any previous employer. You
will promptly notify the CEO in writing upon being made aware of any such claim,
arbitration or litigation, and you shall immediately tender the defense to the
Company, which shall have full authority to negotiate, settle or defend any such
action in its sole discretion; provided, however, that the Company’s settlement
of any action for an amount in excess of the Indemnification Cap Amount shall be
subject to your approval; provided, further, that the Company receives a full
and complete release of you from your former employer in connection with any
such settlement. The Company agrees that the law firm of Skadden, Arps, Slate,
Meagher & Flom LLP or, if such firm is unable to represent you, such other
nationally recognized firm as is reasonably acceptable to you and the Company,
will represent you in connection with any such action, and the Company further
agrees to directly pay all costs and expenses of such legal counsel, which costs
and expenses shall not otherwise reduce the Indemnification Cap Amount. The
aggregate amount the Company shall pay to provide indemnity under this section
to reimburse you for (i) amounts you are required to forfeit or to pay to any
previous employer, including as damages, and (ii) equity granted to you by a
prior employer that you are required to forfeit or return, shall not, in the
aggregate with respect to clauses (i) and (ii), exceed $1,250,000 (the
“Indemnification Cap Amount”), and such reimbursement by the Company shall be
paid by the Company in cash within 30 days after such forfeiture or
reimbursement occurs as a result of a final, nonappealable court order, at the
written direction of the Company, or as a result of the Company deciding not to
contest such forfeiture, payment or return. Furthermore, your annualized salary
will become payable as of the Effective Date, regardless of any legal actions by
your current employer that result in a judgment that prohibits you from
commencing work on the Effective Date or continuing to work after the Effective
Date.
You will be covered under the Company’s D & O liability insurance on the same
basis as other senior level executives of the Company.
The Company’s obligation to indemnify you under this heading “Indemnification
and Employee Representations” shall survive any termination of this Agreement.
Legal Fees. The Company will pay your reasonable legal fees in connection with
the negotiation and drafting of the documents associated with the commencement
of your employment with the Company in an amount not to exceed $45,000.
Gross-up.
     (a) If, after the application of Paragraph 7 of the section below titled
“Miscellaneous,” it is determined that any payment, benefit or distribution (or
any combination thereof) by the Company, or by any trust established by the
Company for the benefit of its employees, to or for your benefit (whether
payable pursuant to the terms of this Employment Letter, the Restricted Stock
Unit Agreement, the Special Termination Agreement or otherwise (a “Payment”))
would be subject to any one or more of the

 



--------------------------------------------------------------------------------



 



Laurent C. Lutz, Esq.
February 24, 2006
Page 8
surtax imposed by Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), or any successor provision, (“Section 409A”), or to any interest
or penalties with respect to such surtax (such Section 409A surtax, together
with interest and penalties thereon, hereinafter collectively referred to as the
“Excise Tax”), you shall be entitled to receive an additional payment (a
“Gross-up Payment”) in an amount such that after payment by you of all taxes,
including, without limitation, any income taxes and any Excise Tax imposed upon
the Gross-up Payment, you shall retain an amount of the Gross-up Payment equal
to the Excise Tax imposed upon the Payment. The intent of this section is that
after paying your federal, state and local income taxes and any payroll taxes,
you will be in the same position as if you were not subject to the Excise Tax
and did not receive the extra payments pursuant to this section.
     (b) Subject to the provisions of subsection (c), all determinations
required to be made under this section entitled “Gross Up”, including whether
and when a Gross-up Payment is required and the amount of such Gross-up Payment
and the assumptions to be utilized in arriving at such determination, shall be
made by such nationally recognized certified public accounting firm or law firm
as may be designated by the Company (the “Firm”). All fees and expenses of the
Firm shall be borne solely by the Company. Any Gross-up Payment, as determined
pursuant to this section entitled “Gross Up”, shall be paid by the Company to
you within five days after the receipt of the Firm’s determination. If the Firm
determines that no Excise Tax is payable by you, it shall so indicate to you in
writing. Except as provided in this section entitled “Gross Up”, the
determination by the Firm shall be binding upon the Company and you.
     (c) You shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
a Gross-up Payment. Such notification shall be given no later than 10 business
days after you is informed in writing of such claim and shall apprise the
Company of the nature of the claim and the date of requested payment. You shall
not pay the claim prior to the expiration of the 30-day period following the
date on which it gives notice to the Company. If the Company notifies you in
writing prior to the expiration of the period that it desires to contest such
claim, you shall:
     (1) give the Company any information reasonably requested by the Company
relating to such claim;
     (2) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company;
     (3) cooperate with the Company in good faith in order to effectively
contest such claim; and

 



--------------------------------------------------------------------------------



 



Laurent C. Lutz, Esq.
February 24, 2006
Page 9
     (4) permit the Company to participate in any proceedings relating to such
claim.
Without limitation on the foregoing provisions of this subsection (c), the
Company shall control all proceedings taken in connection with such contest and,
at its sole option, may pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct you to pay the tax claimed
and sue for a refund or contest the claim in any permissible manner, and you
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate courts
as the Company shall direct, provided, however, that the Company shall bear and
pay directly all costs and expenses (including additional interest and
penalties) incurred in connection with such contest and shall indemnify and hold
you harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of the contest;
and provided further, that if the Company directs you to pay any claim and sue
for a refund, the Company shall advance the amount of the payment to you, on an
interest-free basis, and shall indemnify and hold you harmless, on an after-tax
basis, from any Excise Tax or income tax (including interest or penalties with
respect thereto) imposed with respect to the advance or with respect to any
imputed income with respect to the advance.
     (d) If the Company exhausts its remedies pursuant to subsection (c) and you
thereafter are required to make a payment of any Excise Tax, the Firm shall
determine the amount of the Gross-up Payment required, and such payment shall be
promptly paid by the Company to or for the benefit of you.
     (e) If, after the receipt by you of an amount advanced by the Company
pursuant to subsection (c), you become entitled to receive any refund with
respect to such claim, you shall promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the receipt by you of an amount advanced by the
Company pursuant to subsection (c), a determination is made that you are not
entitled to any refund with respect to such claim, and the Company does not
notify you in writing of its intent to contest such denial of refund within
30 days after such determination, then such advance shall be forgiven and shall
not be required to be repaid and the amount of such advance shall offset, to the
extent thereof, the amount of the Gross-up Payment required to be paid.
Definitions. Solely for purposes of this Employment Letter and your Managing
Director Agreement, the following definitions apply:

  1.   Notwithstanding any of the provisions of your Managing Director
Agreement, “Cause” shall mean the occurrence, failure to cause the occurrence or
failure to cure after the occurrence (when a cure is permitted), as the case may
be, of any of the following circumstances after your receipt of written
notification from the CEO which includes a detailed description of the claimed

 



--------------------------------------------------------------------------------



 



Laurent C. Lutz, Esq.
February 24, 2006
Page 10

      circumstance: (i) your embezzlement, misappropriation of corporate funds ,
or your material acts of dishonesty; (ii) your commission or conviction of any
felony or of any misdemeanor involving moral turpitude, or entry of a plea of
guilty or nolo contendere to any felony or misdemeanor involving moral
turpitude; (iii) your engagement, without a reasonable belief that your action
was in the best interests of the Company, in any activity that could harm the
business or reputation of the Company in a material manner; (iv) your willful
failure to adhere to the Company’s material corporate codes, policies or
procedures that have been communicated to you in writing; (v) your material
breach of any provision of the Managing Director Agreement (provided, however,
the definition of “Cause” in the Managing Director Agreement shall be overridden
by the definition of “Cause” set forth herein) or this Employment Letter; or
(vi) your violation of any statutory or common law duty or obligation to the
Company, including, without limitation, the duty of loyalty, provided, however,
that in the case of subsections (iii), (iv), (v) and (vi), the Company shall
provide you with the opportunity to cure any Cause event during the 30-day
period after your receipt of written notice describing the Cause event,
provided, however, that a Cause event shall be considered to be cured only if
all adverse consequences of the Cause event have been remedied to the reasonable
satisfaction of the Company.     2.   Except as otherwise provided herein,
“Change in Control” shall have the meaning specified in your Special Termination
Agreement with the Company.     3.   “Good Reason” shall mean the occurrence or
failure to cause the occurrence, as the case may be, without your express
written consent, of any of the following circumstances: (i) your required
relocation to a principal office outside the Chicago, Illinois metropolitan
area, (ii) the Company’s failure to pay any amounts that it is required to pay
or provide the defense it is required to provide pursuant to the section above
entitled “Indemnification and Employee Representations” in connection with
actions filed against you by your prior employer, (iii) the Company’s material
failure to honor any provisions of this Employment Letter, the Restricted Stock
Agreement, the Special Termination Agreement or the Managing Director Agreement,
providing for the payment of compensation to you, (iv) the termination,
expiration or lapse of the Director and Officer insurance that the Company
maintains for the benefit of its officers and directors (the “D&O Insurance”),
unless, within 75 days of such termination, expiration or lapse if such
termination, expiration or lapse occurs on or before the first anniversary date
of this Agreement or within 45 days of such termination, expiration or lapse if
such termination, expiration or lapse occurs after the first anniversary date of
this Agreement, the Company renews or otherwise replaces the D&O Insurance with
coverage under a policy or policies with limits of liability which are not less
than 75% of the limits of liability under the D&O Insurance as in effect as of
the Effective Date and the terms and conditions under such

 



--------------------------------------------------------------------------------



 



Laurent C. Lutz, Esq.
February 24, 2006
Page 11

      D&O Insurance are not changed from the D&O Insurance in effect as of the
Effective Date in a manner that has a material adverse effect on the coverages
and protections afforded to the officers and directors, provided that the
Company shall not be afforded the foregoing 75-day or 45-day cure period, as the
case may be, if it declines to renew or voluntarily terminates the D&O Insurance
at any time, or (v) the failure of the Company to include you as a named insured
under the D&O Insurance to the same extent as any other senior officer of the
Company and such failure continues for fifteen days; provided that in the case
of subclauses (ii) and (iii), an event giving rise to “Good Reason” shall not be
deemed to have occurred unless the Company has failed to cure the circumstances
giving rise to such event within 30 days following your notice to the CEO of the
occurrence of such event.

Other Considerations.
There are a number of other important items we wish to cover in this Employment
Letter. They are:

  •   Contributory benefits (such as medical, dental, supplemental life
insurance, long- term disability and optional accidental death and dismemberment
insurance) are effective the first day of the calendar month following the
Effective Date, unless you are hired on the first day of the month, in which
case they will be effective immediately. All other non-contributory benefits
(such as business travel accident insurance, short-term disability and personal
days) are effective upon the Effective Date.     •   Please read this Employment
Letter and the accompanying Managing Director Agreement and exhibits thereto
carefully. Signing these documents is a condition of employment. As noted
therein, employment with the Company is not for a specific term and may be
terminated (i) by you, upon three months’ notice as specified in your Managing
Director Agreement or (ii) by the Company at any time, for any or no reason,
with or without Cause.     •   In compliance with the Immigration Reform and
Control Act, federal law requires employers to verify work authorization upon
hire. We have provided you with information that describes these requirements
and the documents you need to bring on your first day of work.     •   In
compliance with the Fair Credit Reporting Act, employment with the Company is
contingent upon satisfactory completion of the Company’s employment screening
process. This includes a public source background inquiry and receipt of
satisfactory information regarding your employment history. You will be provided
with, and be required to execute, a Disclosure and Authorization for Release of
Information form authorizing the Company to compile a background report. If the
Company finds that you have made any misrepresentation or is

 



--------------------------------------------------------------------------------



 



Laurent C. Lutz, Esq.
February 24, 2006
Page 12

      dissatisfied with the results of any review of your background, the
Company may withdraw any offer of employment or terminate your employment
without obligation whatsoever on the part of the Company except payment to you
for any services rendered.

Miscellaneous.

  1.   Notwithstanding any provisions of the Managing Director Agreement, the
Company and you hereby agree as follows:     •   You have provided the Company
with copies of all agreements with your prior employers that contain certain
purported post employment restrictions.     •   Notwithstanding Section 7 of the
Managing Director Agreement, except as otherwise determined by a court or
arbitrator, as applicable, each party shall be responsible for all of its own
costs (including, without limitation, attorneys’ fees and court costs) incurred
in enforcing any agreement against the other party.     •   The Company hereby
represents and warrants that the equity awards described herein, this Employment
Letter, the Restricted Stock Unit Agreement, the Special Termination Agreement,
and the Managing Director Agreement authorized by the Compensation Committee and
the Board of Directors.     2.   This Employment Letter can be amended only by a
writing signed by both you and the Company. This Employment Letter shall be
governed by and construed in accordance with the internal, domestic laws of the
Commonwealth of Virginia.     3.   In the event of any conflict between the
provisions of this Employment Letter, the provisions of your Managing Director
Agreement and the provisions of the Restricted Stock Agreement, the terms and
provisions in this Employment Letter shall control.     4.   This Letter
Agreement is assignable by the Company only to a successor (whether by merger,
consolidation, purchase or otherwise) to all or substantially all of the stock,
assets or business of the Company, and the Company will require any such
successor, by written agreement in form and substance reasonably satisfactory to
you, to expressly assume and agree to perform this Employment Letter in the same
manner and to the same extent that the Company would be required to perform it
if no such assumption had taken place, provided, however, that no such written
agreement shall be required if the transaction results in the successor becoming
legally required to fulfill the obligations of the Company under this Employment
Letter, whether by operation of law or otherwise. Except as expressly provided
herein, you may not sell, transfer, assign, or pledge any of your rights or
interests under this Employment Letter, provided that any amounts due hereunder
shall, upon your death, be paid to your estate unless you have designated a
beneficiary therefore in accordance with any applicable plan.

 



--------------------------------------------------------------------------------



 



Laurent C. Lutz, Esq.
February 24, 2006
Page 13

5.   For the purpose of this Employment Letter, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or by overnight service
or delivered or mailed by United States certified or registered mail, return
receipt requested, postage prepaid, addressed to the Company at its executive
office or to you at the address on the records of the Company (provided that all
notices to the Company shall be directed to the attention of the CEO) or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.   6.   If any provision of this Employment Letter or any
portion thereof is declared invalid, illegal, or incapable of being enforced by
any court of competent jurisdiction, the remainder of such provisions and all of
the remaining provisions of this Agreement shall continue in full force and
effect. Failure to insist upon strict compliance with any of the terms,
covenants, or conditions of this Employment Letter shall not be deemed a waiver
of such term, covenant, or condition, nor shall any waiver or relinquishment of,
or failure to insist upon strict compliance with, any right or power hereunder
at any one or more times be deemed a waiver or relinquishment of such right or
power at any other time or times. This Employment Letter may be executed in
several counterparts, each of which shall be deemed to be an original but all of
which together will constitute one and the same instrument.   7.   It is
intended that this Employment Letter will comply with Section 409A and the
Agreement shall be interpreted in a manner consistent with such intent. If any
provision of this Employment Letter (or of any award of compensation, including
deferred compensation or benefits) would cause you to incur any additional tax
or interest under Section 409 A or any regulations or Treasury guidance
promulgated thereunder, the Company shall, after consulting with and receiving
your approval (which shall not be unreasonably withheld), reform such provision;
provided that the Company agrees to maintain, to the maximum extent practicable,
the original intent and economic benefit you of the applicable provision without
violating the provisions of Section 409A; provided, further, in no event shall
you be required to defer the date on which you are entitled to receive any
payment or benefit hereunder for a period in excess of six months.   8.   The
Company agrees not to make any public announcement of the commencement of your
employment with the Company until the Effective Date, unless otherwise mutually
agreed in writing and provided you have approved the form of the public
announcement.

The items in this Employment Letter, the Restricted Stock Unit Agreement, your
Managing Director Agreement and exhibits thereto, your Special Termination
Agreement and the other items referred to above represent the Company’s entire
offer of employment to you. Any contrary representations that may have been made
to you at any time are superseded by this Employment Letter. By signing below,
you accept this offer of

 



--------------------------------------------------------------------------------



 



Laurent C. Lutz, Esq.
February 24, 2006
Page 14
employment in accordance with the terms and conditions of employment specified
in this Employment Letter. This offer of employment will remain open through
February 24, 2006.
[The remainder of this page intentionally left blank]

 



--------------------------------------------------------------------------------



 



Laurent C. Lutz, Esq.
February 24, 2006
Page 15
Laurent, we are excited about having you join us. To inform us of your decision,
please sign and return this Employment Letter, your Managing Director Agreement
and your Special Termination Agreement.
Should you have any questions, please contact me at (703) 747-6400.
Very truly yours,
Harry L. You
Chairman and Chief Executive Officer
BearingPoint, Inc.

         
 
  ACCEPTED:    
 
       
 
 
 
Laurent C. Lutz    

 



--------------------------------------------------------------------------------



 



EXHIBIT A

                          Percentage of Restricted Stock Units to Become Vested
on Date Specified RSU Grant Date   RSU Grant Date   12/31/07   12/31/08  
12/31/09   12/31/10
Before 7/2/06
  60%   10%   10%   10%   10%
7/2/06-6/30/07
  42.86%   14.29%   14.29%   14.29%   14.29%
7/1/07-12/31/07
  N/A   25%   25%   25%   25%
1/1/08-12/31/08
  N/A   N/A   33%   33%   33%
1/1/09-12/31/09
  N/A   N/A   N/A   50%   50%
1/1/10-12/31/10
  N/A   N/A   N/A   N/A   100%

 